MEMORANDUM OPINION
No. 04-06-00570-CV
Linda L. SURFACE,
Appellant
v.
Stephen L. SURFACE,
Appellee
From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 04-1437-CV
Honorable Gary L. Steel , Judge Presiding



PER CURIAM


Sitting: Karen Angelini , Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed:  November 22, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of service to appellee, who has not
opposed the motion. Therefore, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). 
 Appellant also requests that we assess costs of appeal against the party incurring same. However, pursuant to Texas Rule of
Appellate Procedure 42.1(d), "[a]bsent agreement of the parties, the court will tax costs against the appellant." See id.
42.1(d). Therefore, because appellant's motion is not agreed, we tax costs of the appeal against appellant.


       PER CURIAM